Citation Nr: 1029147	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-22 249	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Debt Management Center in 
Milwaukee, Wisconsin



THE ISSUE

Entitlement to a waiver of overpayment in the amount of 
$26,274.00 of non-service connected pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1968.


This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a April 2006 decision by the Committee on Waivers 
and Compromises of the Department of Veterans Affairs (VA) Debt 
Management Center in Fort Snelling, Minnesota, that denied 
entitlement to waiver of recovery of an overpayment of pension 
benefits in the original calculated amount of $26,274.00.  


FINDINGS OF FACT

1. The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Effective October 1, 2002, the Veteran was entitled to VA 
nonservice-connected disability pension benefits.

3.  The evidence of record demonstrates the Veteran 
misrepresented his income by not reporting his pension income.  
He had knowledge that his income was a determining factor in his 
receipt of pension benefits and that he was responsible for 
notifying VA of changes in income, to include earnings. His 
failure to disclose his earned income and continued receipt of 
pension payments resulted in a loss to the government in the 
amount of $26,274.00.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved pension 
benefits in the calculated amount of $26,274.00 is precluded by 
reason of misrepresentation on the part of the Veteran. 38 
U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007), imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and her representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  However, the Court has held that the notice and duty-
to- assist provisions of the VCAA do not apply to claims for 
waiver of recovery of overpayments.  Barger v. Principi, 16 Vet. 
App. 132 (2002).

Regardless, in this case, the appellant has been afforded 
opportunities to present information and/or evidence in support 
of the claim, has been furnished the reasons and bases for the 
denial of his claim, and has been afforded opportunities to 
respond.  The Board finds that these actions satisfy any duties 
to notify and assist owed the appellant in the development of 
this claim.  Hence, the claim is ready to be considered on the 
merits. 

Factual Background and Analysis

By way of history, the Veteran was awarded nonservice-connected 
pension effective June 1, 1999.  The award included monies for a 
dependent child (S).  

Received on January 9, 2001, was an Improved Pension Eligibility 
Verification Report (Veteran with Children) (VA Form 21-0517), in 
which the Veteran reported that he was not married, had custody 
of one child, had not received any wages in 2000, was not 
receiving other VA benefits, neither he nor his child 
had/anticipated any income, from January 1, 2000 to December 31, 
2001, had no net worth. 

In a Report of Contact, dated January 10, 2001, the Veteran 
related that neither he nor his daughter had any income.  

Effective December 1, 2001, the Veteran's disability pension 
award was modified.  His monthly rate was $1,043.00, based on 
$0.00 countable annual income (no income).  The Veteran was 
informed of this change in a letter dated February 4, 2002.  In 
the letter, it was stated, "To determine your countable income, 
we included the following sources of income you received: 
	SELF:  Earned  $00000; Social Security  $00000; Retirement  
$00000;
		Interest  $00000; Insurance  $00000; and other income  
$00000.
	(S):  Earned  $00000; Social Security  $00000; and other 
income  $00000.

The Veteran was further advised , "You must notify us 
immediately if income is received from any source other than that 
shown above.  You must also report any changes in the income 
shown above.  Your failure to promptly tell VA about income 
changes may create an overpayment which will have to be repaid."  

Received on January 17, 2002, was an Improved Pension Eligibility 
Verification Report (Veteran with Children) (VA Form 21-0517), in 
which the Veteran reported that he was not married, had custody 
of one child, had not received any wages in 2000, was not 
receiving other VA benefits, neither he nor his child 
had/anticipated any income, from January 1, 2001 to December 31, 
2002, had no net worth.

In November 2002, the Veteran's was informed that his monthly 
rate was $1,043.00, based on $0.00 countable annual income (no 
income).  In the letter, it was stated, "To determine your 
countable income, we included the following sources of income you 
received: 
	SELF:  Earned  $00000; Social Security  $00000; Retirement  
$00000;
		Interest  $00000; Insurance  $00000; and other income  
$00000.
	(S):  Earned  $00000; Social Security  $00000; and other 
income  $00000.

The Veteran was further advised , "You must notify us 
immediately if income is received from any source other than that 
shown above.  You must also report any changes in the income 
shown above.  Your failure to promptly tell VA about income 
changes may create an overpayment which will have to be repaid."  

In January 2003 and August 2003, similar letter was sent to the 
Veteran, regarding his monthly disability pension award.  Again, 
he was admonished about notifying VA of any changes in his 
income.  

In August 2003, a statement was received from the UNCWIU Pension 
fund acknowledging that the Veteran had been receiving pension 
since June 1, 1999.  In 2000, he received $1972.28; in 2001, he 
received $1,738.28; in 2002, he received $1,298.28; and effective 
September 1, 2003, he would received $54.09 a month. In August 
2003, the Veteran admitted to receiving those funds.  

Received on January 14, 2004, was an Improved Pension Eligibility 
Verification Report (Veteran with No Children) (VA Form 21-0517), 
in which the Veteran reported that he was not married, had no 
children in his custody, had not received any wages in 2000, and 
was not receiving other VA benefits.  However, he informed VA 
that he received a pension from his union in 2001 of $1,738.00, 
in 2002 of $1,298.00; and in 2003 of $1,081.08.  

In May 2004, VA informed the Veteran that a revision in the 
amount of pension he was entitled to had been revised based on 
the information he provided.  The letter informed the Veteran 
that he owed VA money because of the revision. 

In July 2004, a statement was received from the PERS of LA 
acknowledging that the Veteran had been receiving pension since 
August 1, 2001.  In 2001, he received $7,225.68; in 2002, he 
received $7,882.56; and in 2003, he received $7,882.56. In August 
2003, the Veteran admitted to receiving those funds.  In August 
2004, the Veteran admitted having received those funds.

In November 2004, VA provided the Veteran with an accounting and 
explained how his pension would be reduced. 

In a Report of Contact, dated January 18, 2005, the Veteran 
related that he started to receive $656.88 from a parochial 
employee retirement system, in June 2004, and that he understood 
that counting this income would affect his VA benefits.

Received on January 13, 2005, was an Improved Pension Eligibility 
Verification Report (Veteran with No Children) (VA Form 21-0517), 
in which the Veteran reported that he was not married, had no 
children in his custody, had not received any wages in 2000, and 
was not receiving other VA benefits.  However, he informed VA 
that he received a pension from the parochial retirement system 
of LA for the year 2004 in the amount of $7,882.56, and expected 
to receive the same amount in 2005.  He also received a union 
pension of $649.08 for 2004 and expected to received the same 
amount in 2005.  

In a January 2005, VA informed the Veteran that a revision in the 
amount of pension he was entitled to had been revised based on 
the information he provided.  The letter informed the Veteran 
that he owed VA money because of the revision.  Attached was an 
income breakdown showing the Veteran's income and expenses.

In February 2005, the VA Debt Management Center notified the 
Veteran that he had accrued an overpayment of $4,599.00 based on 
information he had provided.  

In November 2005, the Veteran's was informed that effective 
December 1, 2005 his monthly rate was $170.00, based on $8,531.00 
countable annual income.  In the letter, it was stated, "To 
determine your countable income, we included the following 
sources of income you received: 
	SELF:  Earned  $00000; Social Security  $00000; Retirement  
$649.00;
		Interest  $00000; Insurance  $00000; and other income  
$7882.00.

Received on January 13, 2006, was an Improved Pension Eligibility 
Verification Report (Veteran with No Children) (VA Form 21-0517), 
in which the Veteran reported that he was not married, had no 
children in his custody, had not received any wages in 2000, and 
was not receiving other VA benefits.  However, he informed VA 
that he received a monthly pension from his union of $108.18, and 
another monthly pension in the amount of $484.45.  He noted that 
the pension was actually $656.88, but that $172.43 went to his 
former spouse.  

In a February 2006 letter, the VA Debt Management Center notified 
the Veteran that VA was required to count the entire amount of 
$656.88 in determining his pension award.  The letter informed 
the Veteran that an overpayment existed, and that he would be 
informed of the amount shortly.  

In April 2006, a committee on waivers determined that the Veteran 
had accrued an overpayment of $26,774.00, based on his income 
information.  He was informed of this amount by letter.  The 
letter informed the Veteran that he was at fault in the creation 
of the debt.  

A timely notice of disagreement followed.  In an October 2006 
supplemental statement of the case, the Veteran was informed that 
a determination of misrepresentation by him in representing his 
income had been found.  That although he had been advised to 
notify VA of any change in income, he did not report receipt of 
pension benefits for 2000, 2001, 2002, and 2003 until January 
2004.

It has been contended on behalf of the Veteran that he did not 
intend to misrepresent his income; that his income changed 
several times, and that he telephoned VA and was told his pension 
benefits were correct.

The law precludes waiver of recovery of an overpayment of any 
indebtedness where there exists in connection with the claim for 
such waiver an indication of fraud, misrepresentation, or bad 
faith on the part of the person requesting waiver of recovery of 
the overpayment.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962(b), 
1.963(a), 1.963a(b), 1.965(b).

In order to establish actual fraud, it must be determined that 
there was willful misrepresentation of a material fact, or the 
willful failure to disclose a material fact, with the intent of 
obtaining or retaining eligibility for VA benefits.  It must be 
shown that the willful intent to either misrepresent or fail to 
disclose was done with the debtor's knowledge that such 
misrepresentation or failure would result in the erroneous award 
or erroneous retention of VA benefits.  Essentially, there must 
be a finding that the person willfully failed to disclose a 
material fact or willfully misrepresented a material fact, and 
there must be a finding that the debtor had knowledge that such 
misrepresentation or failure would result in an erroneous award 
or erroneous retention of VA benefits.  38 C.F.R. § 1.962(b).

Misrepresentation is defined as any manifestation by words or 
other conduct by one person to another that, under the 
circumstances, amounts to an assertion not in accordance with the 
facts.  Further, misrepresentation is an untrue statement of fact 
or an incorrect or false representation, that which, if accepted, 
leads the mind to an apprehension of a condition other and 
different from that which exists.  Colloquially, it is understood 
to mean a statement made to deceive or mislead. Black's Law 
Dictionary, 1001 (6th ed. 1990).  The misrepresentation must be 
more than non-willful or mere inadvertence. 38 C.F.R. § 1.962(b).

Bad faith is defined as unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  A debtor's conduct 
in connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss to 
the government.  38 C.F.R. § 1.965(b)(2).

In the present case, the Committee on Waivers and Compromises 
determined that the facts of the case revealed misrepresentation 
on the part of the Veteran in the creation of the overpayment of 
VA compensation benefits, which constituted a legal bar to 
granting the requested waiver.  The Board concurs.  On several 
occasions as noted above, the Veteran was informed that a change 
in income necessitated that he inform VA of his income status.  
On at least two occasions, in filing his Improved Pension 
Eligibility Verification Report, the Veteran denied any 
additional income, despite the fact that he was actually 
receiving private pension benefits.  This was an intentional 
misrepresentation of his financial status.  

Since misrepresentation of income in the creation of the 
$26,274.00 pension overpayment has been shown, waiver of recovery 
of this amount is precluded by law. 38 U.S.C.A. § 5302(c); 38 
C.F.R. §§ 1.962, 1.965.  There is not an approximate balance of 
positive and negative evidence as to the issue on appeal as to 
warrant application of the doctrine of reasonable doubt.

There is no basis for further consideration regarding the 
elements of equity and good conscience, such as hardship or other 
equitable factors.  See also Farless v. Derwinski, 2 Vet. App. 
555 (1992).  Although the Board sympathizes with the financial 
difficulties created by retrieval of this debt, the law requires 
its recovery. The appeal; for waiver of the overpayment must be 
denied.


ORDER

Waiver of recovery of overpayment of improved pension benefits, 
in the amount of $26,274.00, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


